Citation Nr: 0534891	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for migraines.

5. Entitlement to an initial compensable evaluation for 
mitral valve regurgitation. 

6.  Entitlement to an increased evaluation for shin splints 
of the right leg, currently rated as 10 percent disabling.  

7.  Entitlement to an increased evaluation for shin splints 
of the left leg, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1990 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001, decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection and a 
noncompensable evaluation for mitral valve prolapse; and from 
a January 2003 rating decision that denied entitlement to 
service connection for low back disability, gastritis and 
migraines; and an increased rating for shin splints.

The matter was remanded by the Board in August 2004 for 
issuance of a statement of the case for the all issues listed 
on the title page of this decision other than the claim for 
an increased evaluation for mitral valve regurgitation.  
Following issuance of the statement of the case in August 
2005, the veteran perfected her appeals by submitting a 
substantive appeal.  While the substantive appeal was 
received on an application for compensation and pension and 
not the traditional VA Form 9, she indicated that the reason 
that she was filing this form was for an appeal.

With regard to the veteran's claim of service connection for 
a low back disorder, it has been held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's actions.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The issues of service connection for a right knee disability, 
migraines, a low back disorder, and gastritis are remanded to 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in February 2001.  The veteran was notified of 
this decision that same month and did not perfect her appeal.  
Thus, the decision became final.  

2.  Evidence received since the denial of service connection 
for a low back disorder in February 2001, raises a reasonable 
possibility of substantiating the claim.

3.  There has been no demonstration that the veteran has been 
shown to have a workload of less than 10 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or that 
the continuous use of medication is required; there has also 
been no evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

4.  The veteran's right and left shin splints have not been 
shown to cause more than slight impairment.  


CONCLUSIONS OF LAW

1.  The February 2001 rating decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the February 2001 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  The criteria for a compensable evaluation for mitral 
valve regurgitation have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.104, 
Diagnostic Codes 7011 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for shin splints of the right leg have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, and 
4.71a, DC 5262 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for shin splints of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, and 4.71a, DC 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Discussions in the February 2001 and January 2003 rating 
determinations, the December 2001 and August 2005 statements 
of the case, the August 2003 and August 2005 supplemental 
statements of the case, and the September 2002 and February 
2005 VCAA letters, have informed the appellant of the 
information and evidence necessary to substantiate 
entitlement to the benefits sought.  

The VCAA letters told the appellant what types of evidence VA 
would obtain and what evidence or information the veteran was 
responsible for.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

As it relates to the issue of an increased evaluation for 
mitral valve regurgitation, the February 2005 letter notified 
the veteran of the need to submit any pertinent evidence in 
her possession.

As it relates to all other issues, the September 2002 letter 
advised the veteran that she could assist with the 
development of her claim by submitting evidence needed to 
substantiate the claim.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.

The rating determinations came before full notification of 
the veteran's rights under the VCAA.  VCAA notice should be 
provided prior to the initial denial.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Delayed notice, however, is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Any defect with respect 
to the timing of the VCAA notice in this case was harmless.  
The veteran had the opportunity to have her claim adjudicated 
after receiving the VCAA notice and having the opportunity to 
submit additional evidence or information.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

There has been compliance with the assistance provisions set 
forth in the new law and regulation.  The record demonstrates 
that the veteran has been afforded several VA examinations in 
connection with her claim.  All available service medical, 
VA, and private treatment records have also been obtained.  
The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

New and Material

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2005)).  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated subsequent to this time, her claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the RO denied service connection for a low 
back disorder in February 2001.  The RO noted that the 
veteran's service medical records from September 1990 through 
August 1998 revealed that she complained of back pain after 
being involved in a motor vehicle accident in March 1996.  
The RO observed that VA examinations conducted in September 
and October 2000 revealed that the veteran reported having 
low back problems after the accident which disseminated over 
the course of time.  The veteran reported that she was doing 
very well as far as her back was concerned.  She was not on 
medication for this condition.  Examination of the lumbar 
spine revealed full range of motion with no palpable spasm 
and no tenderness.  

The RO noted that although the veteran was treated for low 
back pain after being involved in a motor vehicle accident, 
this condition resolved with treatment and there were no 
chronic disabling residuals noted in service or on VA 
examination.  

The veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

Evidence received subsequent to the February 2001 rating 
determination includes photocopies of service medical records 
showing complaints of low back pain in October 1994.  Also 
added to the record was a November 1994 treatment record 
which revealed that the veteran had a lumbar strain following 
a motor vehicle accident a week earlier.  

In her March 2002 and March 2003 statements, the veteran 
indicated that she had had low back pain since 1994 and that 
the condition was becoming more chronic and disabling.  

The prior denial was premised on the absence of a current 
back disability.  The veteran has subsequently reported 
current back symptomatology.  She is competent to make these 
reports.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
These statements relate to the basis of the prior denial and 
raise a reasonable probability of substantiating the claim.  
New and material evidence, therefore, has been submitted to 
reopen the veteran's claim. 

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Mitral Valve Regurgitation

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, that date is February 3, 2000.

A 10 percent evaluation is warranted for ventricular 
arrhythmias with a documented history of coronary artery 
disease where a workload of greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, 
continuos medication is required.  A 30 percent evaluation is 
warranted for ventricular arrhythmias with a documented 
history of coronary artery disease where a workload of 
greater than 5 metabolic equivalents (METs) but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted where there is more than 
one episode of acute congestive heart failure in the past 
year; or where a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is warranted with chronic congestive 
heart failure; or where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7011.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation have not been met.  38 C.F.R. § 4.31

38 C.F.R. § 4.104 provides that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note 2.

At the time of a September 2000 VA examination, the veteran 
denied any chest pain or palpitations and she had no history 
of palpitations or other documented arrhythmias.  The veteran 
indicated that for the past three years she had been getting 
short of breath while running.  Prior to that she could 
complete a two mile run but now she could only do 1.5 miles 
before she had to walk prior to resuming running.  She noted 
experiencing dizziness when climbing stairs.  She was taking 
no medication.  

Physical examination revealed a blood pressure of 80/60.  The 
carotid upstroke was normal.  The veteran had a systolic 
murmur and a midsystolic click.  The rate was regular.  The 
legs had no pedal edema and the pulses were normal.  A 
diagnosis of mitral regurgitation with no other history 
suggestive of arrhythmias or coronary artery disease was 
rendered.  

At the time of a September 2002 VA examination, the veteran 
reported that she had not been off sick from work for the 
past 12 months.  She noted that she had not seen a physician 
for the past four years as it related to her heart.  The 
veteran reported having dyspnea on exertion while climbing 
one flight of stairs or when walking long distances.  The 
examiner noted that this could not be substantiated.  The 
veteran was not receiving any prescribed medication or 
treatment for her arrhythmia.  

Physical examination revealed that she could walk briskly in 
the hallway without an assistive device.  She was able to get 
on the examination table without difficulty.  Her pulse was 
78 beats per minute and was regular.  Blood pressure was 
96/60.  HEENT was negative.  There was no JVD and no carotid 
bruit.  The chest was clinically clear to auscultation and 
percussion and there were no rhonchi, rales, wheezes, or 
crepitation.  Cardiovascular examination revealed a normal 
sinus rhythm, normal S1 and S2, no murmur, and no gallop.  A 
diagnosis of mitral valve prolapse was rendered.  Holter 
monitor testing revealed no significant arrhythmias despite 
the presence of symptoms (dizziness, palpitations, dyspnea, 
etc.) suggesting that her symptoms were not arrhythmically 
mediated.  Chest x-ray showed normal cardiac size.  There was 
no evidence of infiltrate, effusion, or mass lesion.  

The veteran's heart rate response and blood pressure were 
normal.  She did not experience chest pain during testing.  
The veteran had a METs score of 11.  

The ECG portion of the examination was negative for ischemia.  
The echocardiogram revealed a normal left ventricular 
systolic function.  The estimated ejection fraction was 65 
percent.  There was no left ventricular hypertrophy.  The 
cardiac chambers were not enlarged and mitral valve mobility 
was normal, with no mitral stenosis or prolapse.  There was 
no pericardial effusion and Doppler study and color flow 
mapping revealed no significant findings. 

At the time of an April 2005 VA examination, the veteran 
complained of rare palpitations but did not require any 
drugs.  The examiner noted that the veteran had no 
significant impairment of cardiovascular function.  She 
reported that when she was exposed to smoke or fumes she had 
chest pain.  The examiner estimated that the veteran had a 
METs level of at least 11 or 12.  The veteran stated that she 
could walk as fast or as far as she wanted to without 
difficulty.  Blood pressure readings were 95/75 and 90/70.  
Examination of the heart revealed no enlargement.  There was 
a Grade II and systolic murmur, which poorly radiated, along 
with intermittent and systolic clicks.  Diagnoses of mitral 
valve regurgitation and hypotension were rendered.  

A May 2005 echocardiogram revealed that the left ventricle 
was normal in size.  There was a normal left ventricular wall 
thickness.  Left ventricular systolic function was normal and 
ejection fraction was estimated at 55 percent.  The left 
atrial size was normal.  The mitral valve leaflets were 
thickened and redundant without clear evidence of mitral 
valve prolapse.  The aortic valve appeared structurally 
normal with no aortic regurgitation.  There was no 
pericardial effusion.  

The criteria for a compensable evaluation for mitral valve 
prolapse have not been met at any time.  There has been no 
demonstration that the veteran has been shown to have a 
workload of less than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or that continuous 
medication use is required.  There has also been no evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

Based upon the foregoing, the criteria for a compensable 
evaluation have not been met at any time.  

Shin Splints

Service connection is currently in effect for right and left 
shin splints, which have each been assigned 10 percent 
disability evaluations. 

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In January 2002, the veteran indicated that she was unable to 
walk for long periods of time at the hospital.  

At the time of a September 2002 VA examination, the veteran 
reported having pain in her right knee for the past six 
months.  The veteran indicated that she did not have constant 
pain but stated that she did not jog or run because she was 
afraid that there would be a flare-up of her leg pain.  The 
veteran reported that she was not receiving any prescribed 
medication or therapy for her bone or joint problems.  

Physical examination revealed that the veteran walked briskly 
down the hallway without assistive device.  She was able to 
dress and undress without difficulty.  She was also able to 
walk on her heels and toes and fully squat.  She got on the 
examination table without difficulty.  Examination of both 
legs revealed no localized tenderness, swelling, or 
deformity, of the entire lower leg.  Circulation sensation 
was intact.  X-rays of the legs revealed no bony 
abnormalities.  A diagnosis of patellofemoral syndrome right 
knee and shin split, resolved, was rendered.  

The veteran's shin splints were noted to have been resolved 
at the time of the September 2002 VA examination.  There is 
no other medical evidence of current shin splints.  The 
veteran has complained of an inability to walk long 
distances, but given the negative medical evidence, and the 
fact that she reports no disability under normal 
circumstances, the evidence is against a finding that shin 
splints approximate moderate disability.  Thus, an evaluation 
in excess of 10 percent for either right or left shin splints 
is not warranted as more than slight impairment has not been 
demonstrated.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  There is no evidence of current 
limitation of motion.  There is, thus no additional 
limitation of motion caused by pain, fatigue, weakness and 
flare-ups, neither the actual range of motion nor the 
functional limitation warrants a compensable evaluation under 
DC 5262.  The veteran has not been shown to have moderate 
limitation of motion even when considering flare-ups.  As 
such, the preponderance of the evidence is against the claim 
for evaluations in excess of 10 percent.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected mitral valve regurgitation or right or left 
shin splints have resulted in frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's mitral valve 
regurgitation or right and left shin splints markedly 
interfere with her employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for a low back 
disorder.  To this extent, the appeal is granted subject to 
the directions set forth in the following remand section of 
this decision.

A compensable evaluation for mitral valve regurgitation at 
any time is denied.  

An evaluation in excess of 10 percent for right shin splints 
is denied. 

An evaluation in excess of 10 percent for left shin splints 
is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A review of the record reveals that the veteran was seen with 
complaints of gastritis on several occasions during service.  
In her March 2002 and March 2003 statements, the veteran 
indicated that she had had gastritis since 1994, when she was 
diagnosed with gastritis in service.  The veteran has not 
been afforded a gastrointestinal examination during the 
course of this appeal, an examination is needed to assess 
whether her current complaints are manifestation of the 
gastritis identified in service.

As to the issue of service connection for a right knee 
disorder, the veteran has reported having right knee pain 
since 1994.  The Board further observes that the veteran has 
been diagnosed as having patellofemoral syndrome and 
degenerative joint disease of the right knee.  A VA 
examination is needed to determine whether a current right 
knee disorder is related to service.

With regard to the claim of service connection for migraines, 
the veteran was found to having headaches on several 
occasions during service, and was noted to have migraines in 
1992.  She was found to have headaches following an 
automobile accident in 1994.  She has reported having 
headaches which have become more severe in intensity.  
Although a diagnosis of normal neurological findings was made 
at the time of a September 2000 VA examination, the claims 
folder was not available for review.  Another examination is 
needed to determine whether the veteran has migraines related 
to service.  

As to the issue of service connection for a low back 
disorder, service medical records show treatment for a low 
back disorder on at least several occasions, with a diagnosis 
of a lumbar strain, she has essentially reported a continuity 
of symptomatology and current symptoms.  An additional VA 
examination is needed to determine the nature and etiology of 
any current low back disorder.  

Accordingly, this matter is remanded for the following:  

1.  The AMC or should schedule the 
veteran for a VA examination to determine 
whether the veteran has current headaches 
or a headache disorder that is related to 
service.  The claims folder must be made 
available to the examiner for review.

The examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current migraine or 
headache disorder, is related to the 
veteran's period of service?  The 
examiner should provide a rationale for 
the opinions.  

2.  The AMC or RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any current 
gastrointestinal disorder, including 
gastritis.  The claims folder must be 
made available to the examiner for 
review.

The examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current 
gastrointestinal disorder, including 
gastritis, is related to the veteran's 
period of service?  The examiner should 
provide a rationale for the opinions.  

3.  The AMC or RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any right knee 
and low back disorders.  The claims 
folder must be made available to the 
examiner for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current right knee or 
low back disorder is related to the 
veteran's period of service?  Is it as 
least as likely as not that any current 
right knee disorder is caused or 
aggravated by the veteran's service-
connected shin splints?  The examiner 
should provide a rationale for each 
opinion.  

5.  After ensuring that all opinions are 
of record, the AMC or RO should 
readjudicate the claims on appeal; and 
any claims remain denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


